DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that “the housing projection section includes an inclined section downwardly inclined”. This limitation is confusing as it is unclear how something can be “downwardly inclined”. For the purposes of examination, “an included section downwardly inclined” will be interpreted as –an included section sloped--. 
Claims 2-12 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (US Publication No. 2017/0147845, as cited in IDS).
Regarding claim 1, Mao discloses an information terminal (1302) comprising: a housing projection section (see figure below) which is provided at a position shifted to one end side (see figure below) of a terminal main body (1304) in a longitudinal direction (horizontal direction in figure below) while projecting in a thickness direction (vertical direction in figure below) of the terminal main body (1304), and in which a device (1308) is housed (see Figures 13 and 14); and an expansion connector section (Paragraph [0070], section within 1306 corresponding to expansion module connector) which is used to connect an expansion board (expansion module), wherein the housing projection section (see figure below) includes an inclined section (see figure below) sloped from the one end side (top terminal end of 1306) toward an other end side (see figure below) in the longitudinal direction (horizontal direction in figure below), and wherein the expansion connector section (section within 1306 corresponding to expansion module connector) is provided in the inclined section (Paragraph [0070], expansion card section provided within 1306 which includes inclined section, see figure below).

    PNG
    media_image1.png
    482
    397
    media_image1.png
    Greyscale
Regarding claim 2, Mao discloses the information terminal according to claim 1, and further discloses wherein the expansion connector section (Paragraph [0070], recess under 1306 accommodating expansion connector) includes a terminal section (expansion connector) to which the expansion board (Paragraph [0070], expansion module) is electrically connected and a housing recess section (1306) which houses the expansion board (Paragraph [0070], expansion connector for expansion module being under 1306) connected to the terminal section (expansion connector), and wherein the terminal section (expansion connector) is provided in a bottom surface portion (surface under 1306 and adjacent to 1306) of the housing recess section (see figure above) (Paragraph [0070], expansion connector located in 1306, where 1306 is removed to gain access to expansion connector).
Regarding claim 5, Mao discloses the information terminal according to claim 2, and further discloses wherein the expansion connector section (recess under 1306 accommodating expansion connector) includes a cover body (1306, see also figure above) which covers the housing recess section (see figure above), wherein the housing projection section (see figure above) has a screw hole (see figure above) 5into which a screw (204, see Figure 2, 3, and 14, in addition to figure above; Figure 13 also showing screws attached in 1306) that is used to attach the cover body (1306) is screwed, and wherein the screw hole (see figure above) is formed extending in the thickness direction (vertical direction in figure above).
Regarding claim 7, Mao discloses the information terminal according to claim 1, and further discloses wherein the housing projection section (1306) has an imaging means housed therein (Paragraph [0047], data acquisition module 110 includes sensor 206 being an imager; Paragraph [0070], data acquisition module 1308 including elements of 110).
Alternatively, claims 1, 2, 4, 6, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence (US Patent No. 6,407,911).
Regarding claim 1, Spence discloses an information terminal (10) comprising: a housing projection section (86 adjacent to 92) which is provided at a position shifted to one end side (Figure 3, right side) of a terminal main body (12) in a longitudinal direction (lateral direction in Figure 3) while projecting in a thickness 5direction (vertical direction in Figure 3) of the terminal main body (12), and in which a device is housed (Column 4, line 40, connection hardware); and an expansion connector section (90) which is used to connect an expansion board (Column 4, lines 31-45, 92 including expansion port 90 for connecting expansion device such at 104), wherein the housing projection section (section of 86 adjacent to 92) includes an 10inclined right end of 86) downwardly inclined from the one end side (right, terminal end of 92) toward an other end side (left end of 92) in the longitudinal direction (lateral direction in Figure 3), and wherein the expansion connector section (90) is provided in the inclined section (see Figures 2 and 3).
Regarding claim 2, Spence information terminal according to claim 1, wherein the expansion connector section (90) includes a terminal section (102) to which the expansion board (104) is electrically connected (Column 5, lines 1-10) and a housing recess section (86 adjacent to 92) which houses the expansion board (104) connected to the terminal section (102), and wherein the terminal section (102) is provided in a bottom surface portion (inside surface 92) of the housing recess section (86 adjacent to 92).
Regarding claim 4, Spence discloses the information terminal according to claim 2, and further discloses wherein the terminal section (102) is provided such that a length thereof in the longitudinal direction (lateral direction in Figures 2 and 3) is shorter than a length thereof in a transverse direction (width) of the terminal main body (12) (see Figure 2, where 104 inserted inside 102 extends across width of 12). 
Regarding claim 6, Spence discloses the information terminal according to claim 1, and further discloses wherein the expansion connector section (90, including 120) is provided at a position shifted toward the other end side (left end of 92) in the inclined section (right end of 86) (Figure 3, connecting port 102 of 90 located toward right end of 86).
Regarding claim 8, Spence discloses the information terminal according to claim 1, further comprising: a key input section (Figure 1, 16) provided at a position shifted to the other opposite 90) of the terminal main body (12) in the longitudinal direction (see Figures 1-3).
Regarding claim 9, Spence discloses the information terminal according to claim 8, and further discloses wherein the key input section (16) is provided on a front surface side (20) of the terminal main body (12) (see Figure 1), and wherein the housing projection section (86) is provided on a back surface side (opposite 20) of the terminal main body (12) (see Figures 1-3).
Regarding claim 10, Spence discloses the information terminal according to claim 1, and further discloses wherein the housing projection section (86 adjacent to 92) is provided on a side opposite to a display section (14) (see Figures 1-3).
Regarding claim 11, Spence disclose the information terminal according to claim 1, and further discloses wherein the expansion board (104) is a card reading board, a sensor board, or a communication board (Column, lines 1-9, expansion board may be “a mass data storage, an input/output device, or any expansion device that enhances the capabilities of computer 10, thereby enabling computer 10 to take advantage of any of a variety existing or future technologies”).
Regarding claim 12, Spence discloses the information terminal according to claim 1, and further discloses wherein the expansion connector section (90) is provided in a middle area in a transverse direction (width) of the terminal main body (12) (Figure 3, 90 spanning width of 12 including middle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (US Publication No. 2017/0147845, as cited in IDS).
Regarding claim 3, Mao discloses the information terminal according to claim 2, but does not explicitly disclose wherein the terminal section is provided such that the expansion board is connectable thereto in parallel with the inclined section. However, the orientation with which the expansion card is connected to the connector is a matter of design preference. Because the terminal section of claimed invention has similar structure and proportion to the terminal section of Mao, the stated limitation regarding orientation at which an expansion card is inserted into the terminal section is merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckhusen (US Patent No. 7,775,438) discloses an information terminal device with disk 334 receiving bracket 420, associated with different expansion modules). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841